Case 20-41308             Doc 45   Filed 03/10/20 Entered 03/10/20 14:55:50      Main Document
                                                Pg 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


In Re:                                                )
                                                      )
FORESIGHT ENERGY, LP, et al                            )               Case No.20-41308
                                                      )      Chapter 11
                                                      )
                                                      )
                                   Debtors.           )
                                                      )
                                                      )

                          VERIFIED MOTION OF TIMOTHY P. PALMER FOR
                                   ADMISSION PRO HAC VICE

         Pursuant to the Local Rules of the United States Bankruptcy Court for the Eastern

District of Missouri, and Rule 12.01(F) of the Local Rules of the United States District Court for

the Eastern District of Missouri, TIMOTHY P. PALMER of the firm Buchanan Ingersoll &

Rooney PC, together with Marshall C. Turner of the firm Husch Blackwell LLP, and move for

admission of TIMOTHY P. PALMER pro hac vice in the above-captioned chapter 11 case, and

in support thereof state as follows:

          1.       TIMOTHY P. PALMER is an attorney in the law firm of Buchanan Ingersoll &

Rooney PC, One Oxford Centre, 301 Grant Street, 20th Floor, Pittsburgh, PA 15219. His phone

number is 412-562-8800. His email is timothv.palmer@bipc.com.

         2.        Mr. Palmer is a graduate of the State University of New York at Buffalo, 2000.

Mr. Palmer was admitted to the Bar of the State of Pennsylvania in 2000; State of West Virginia

in 2010; State of New York in 2010; and State of Ohio in 2010. He is also admitted to practice

before the following Courts:

         U.S. District Court for the Western District of Pennsylvania
         U.S. District Court for the Northern District of Ohio - 2006
         U.S. District Court for the Southern District of Ohio - 2006


DooID: 4849-9707-3079.1
Case 20-41308             Doc 45   Filed 03/10/20 Entered 03/10/20 14:55:50        Main Document
                                                Pg 2 of 3


         U.S. District Court for the Southern District of West Virginia - 2010
         U.S. Bankruptcy Court for the Northern District of West Virginia - 2015
         Sixth Circuit Court of Appeals - 2011


         3.        Mr. Palmer is a member in good standing of all bars of which he is a member and

he is not under suspension or disbarment from any bar.

         4.        Mr. Palmer does not reside in the Eastern District of Missouri, is not regularly

 employed in the Eastern District of Missouri, and is not regularly engaged in the practice of law

 in the Eastern District of Missouri.

          5.       Mr. Palmer will represent Huntington National Bank in this matter and co-counsel

 in this matter is Marshall C. Turner, a member in good standing of the Bar for the U.S. District

 Court for the Eastern District of Missouri.

          WHEREFORE, TIMOTHY P. PALMER attests under penalty of perjury to the truth and

 accuracy of the foregoing facts, and respectfully requests that this motion be granted and that he

 be admitted pro hac vice in connection with the above-captioned case, and for such other and

 farther relief as is just.


 Dated: March 10, 2020
        Pittsburgh, PA                          Respectfully submitted,


                                               /s/ Timothy P. Palmer_________
                                               Timothy P. Palmer
                                               Buchanan Ingersoll & Rooney PC
                                               One Oxford Centre
                                               301 Grant Street, 20th Floor
                                               Pittsburgh, PA 15219
                                               Phone: (412) 562-8800
                                               Email: timothv.palmer@,bipc.com




                                               2
DocID: 4849-9707-3079.1
Case 20-41308             Doc 45   Filed 03/10/20 Entered 03/10/20 14:55:50     Main Document
                                                Pg 3 of 3


Dated: March 10, 2020
       St. Louis, MO                           Respectfully submitted,


                                               HUSCH BLACKWELL LLP

                                               By: /s/ Marshall C. Turner__________
                                               Marshall C. Turner, Esq. (#58053MO)
                                               190 Carondelet Plaza, Suite 600
                                               St. Louis, Missouri 63105
                                               Telephone:     (314)480-1768
                                               Facsimile:     (314)480-1505
                                               marshalLturner@huschblackwell.com

                                               Attorneys for Huntington National Bank



                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Motion was filed on March
 10, 2020 and that a true and correct copy of the Motion was served through this Court's CM/ECF
 system to all parties receiving notice thereby.



                                               /s/ Marshall C. Turner
                                               Marshall C. Turner




                                               3
DocID: 4849-9707-3079.1
